IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1118
                              Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GOLDIE THEODORE ENOCHS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Daniel P. Wilson

(plea) and Annette J. Scieszinski (sentencing), Judges.



      A defendant appeals his convictions for second-degree robbery and going

armed with intent. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


TABOR, Judge.

       Despite insisting his conduct was “more a drug deal gone bad than a

robbery,” Goldie Enochs pleaded guilty to robbery in the second degree and

going armed with intent. On appeal, he claims his counsel was ineffective for

allowing him to enter a guilty plea to robbery instead of advancing a claim-of-right

defense at trial. Because Iowa precedent precludes a claim-of-right defense to

robbery and burglary, Enochs cannot prove his counsel breached an essential

duty by allowing him to accept a favorable plea offer. Accordingly, we affirm

Enochs’s convictions.

       I.     Facts and Prior Proceedings

       In the fall of 2014, Oskaloosa police were investigating possible drug

activity at the home of Patrick McCoy. But it was McCoy who called the police on

November 16 to report an invasion of his home by several armed men. McCoy

identified one of those men as Goldie Enochs, for whom he had been delivering

methamphetamine. McCoy claimed Enochs previously asked him for a $10,000

loan and when McCoy refused, Enochs threatened McCoy’s family.

       When police officers responded to McCoy’s call for help, they found

McCoy’s wife bound with zip ties around her wrists. She reported the intruders

asked where her husband was and if the couple kept money in the house. The

intruders fled before police arrived. McCoy had installed surveillance cameras

on his property and provided the police with video recordings depicting the

intruders walking back and forth in front of McCoy’s house.

       In December 2014, the State charged Enochs in a three-count trial

information with (1) robbery in the first degree, a class “B” felony in violation of
                                         3


Iowa Code section 711.2 (2013); (2) burglary in the first degree, a class “B”

felony in violation of section 713.3(1)(b); and (3) going armed with intent, a class

“D” felony in violation of section 708.8. The State offered Enochs a bargain—his

plea of guilty to a reduced charge of robbery in the second degree and to going

armed in return for the State’s dismissal of the burglary count. The State also

would recommend the sentences run consecutively.

      At a hearing in March 2015, Enochs told the court he was unhappy with

his attorney, asserting “he’d rather me plea than fight my case.”        The court

advised Enochs that appointing new counsel would likely push back his trial date.

Enochs, a Chicago native, told the court he would plead guilty to “anything else

but this . . . . It’s more a drug deal gone bad than a robbery. I mean, I didn’t

come all the way down to Oskaloosa, Iowa to commit a crime like this . . . . I’m

more of a drug dealer. I’m not a robber.”

      The court took a recess from the hearing to allow the parties to see what

could be worked out. After the break, defense counsel told the court that his

client agreed to accept the State’s plea offer.     In a colloquy with the court,

Enochs admitted entering the Oskaloosa home of Patrick McCoy with the intent

to steal money from McCoy.        Enochs acknowledged that in the process of

carrying out his intent to commit a theft, he placed others “in fear that they were

going to get hurt or shot.” He also admitted going into the home carrying a

handgun with the intent to use it. In response to a question from the court,

Enochs agreed he was satisfied with the services of his attorney. The court

accepted Enochs’s guilty pleas.
                                            4


         By the time of the sentencing hearing in June 2015, Enochs returned to

the refrain that he’d “rather face a drug deal going bad than a robbery.” Enochs

insisted he did not rob McCoy but “just went to go get my money . . . . This guy

actually owes hundreds of thousands of dollars.” But when questioned by the

sentencing court, Enochs said he told the truth at the plea hearing and wanted to

go forward with his plea bargain. The sentencing court entered judgment and

imposed consecutive indeterminate sentences of ten years and five years.

         Enochs now appeals.

         II.    Standard of Review

         Because Enochs’s claim of ineffective assistance of counsel implicates

constitutional rights, our review is de novo, which means we independently

evaluate the totality of the circumstances. See State v. McNeal, 867 N.W.2d 91,

99 (Iowa 2015).

         III.   Analysis of Counsel’s Performance

         Enochs contends his trial attorney was ineffective in letting him plead

guilty to second-degree robbery when he maintained a claim of right to money

that McCoy owed him for drug transactions.            His appellate attorney argues

Enochs’s trial counsel breached an essential duty by not pursuing a claim-of-right

defense to the original robbery and burglary charges.1

         We start with the familiar test for ineffective assistance of counsel.

Ineffective assistance is defined as deficient performance by counsel resulting in

prejudice; we measure counsel’s performance under an “objective standard of

reasonableness” and “prevailing professional norms.” See State v. Maxwell, 743

1
    Enochs does not challenge his going-armed conviction on appeal.
                                         5
N.W.2d 185, 195 (Iowa 2008) (quoting Rompilla v. Beard, 545 U.S. 374, 380

(2005)). To prevail on his claim, Enochs must show both (1) counsel failed to

perform an essential duty; and (2) prejudice resulted. See id. (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984)). For the prejudice prong, if the party

seeking relief entered a guilty plea, on appeal he must show but for counsel’s

breach of duty, he would have elected to stand trial. State v. Carroll, 767 N.W.2d
638, 644 (Iowa 2009).

      In this case, we don’t need to reach the prejudice prong, because we find

trial counsel performed within prevailing professional norms. Competent defense

counsel must “stay abreast of legal developments.”         State v. Fountain, 786
N.W.2d 260, 266 (Iowa 2010).        But counsel doesn’t have to predict future

changes in established law.     See State v. Schoelerman, 315 N.W.2d 67, 72

(Iowa 1982) (recognizing competent attorneys need not be “crystal gazers”). The

sweet spot is whether a normally competent attorney should have concluded the

question was “worth raising.” Id.

      Given the status of Iowa law on the claim-of-right defense, competent

counsel was not compelled to find the issue was worth raising—and in the

process, forego a favorable plea offer from the State.

      Iowa recognizes a statutory claim-of-right defense in theft cases:

      No person who takes, obtains, disposes of, or otherwise uses or
      acquires property, is guilty of theft by reason of such act if the
      person reasonably believes that the person has a right, privilege, or
      license to do so, or if the person does in fact have such right,
      privilege, or license.

Iowa Code § 714.4.
                                          6


       More than a decade ago, our court concluded that statute did not offer a

defense to burglary or robbery charges:

       The express terms of section 714.4 provide that it is only a defense
       to a theft charge. Burglary and robbery are not included. We may
       not—under the guise of statutory construction—enlarge or
       otherwise change the terms of a statute as the legislature adopted
       it. To adopt Miller’s interpretation of this statute would require us to
       read something into the law that is not apparent from the words
       chosen by the legislature. We decline to legislate expansion of the
       defense.

State v. Miller, 622 N.W.2d 782, 785 (Iowa Ct. App. 2000) (citations omitted).

We have followed Miller in the intervening years. See, e.g., State v. Mims, No.

12-2279, 2014 WL 956065, at *1 (Iowa Ct. App. Mar. 22, 2014); Greene v. State,

No. 09-0233, 2009 WL 3379100, at *3 (Iowa Ct. App. Oct. 21, 2009); Bucklin v.

State, No. 06-1942, 2008 WL 375219, at *3 (Iowa Ct. App. Feb. 13, 2008).

       Appellate counsel for Enochs recognizes this line of cases but urges the

Iowa Supreme Court to examine the reasoning from State v. Smith, 118 A.3d 49,

56-59 (Conn. 2015), interpreting a Connecticut statute regarding the reasonable

use of physical force to defend ownership of property.           We do not believe

reasonable competence requires defense counsel to scour the country for

arguably contrary case law based on different statutes in other jurisdictions as a

basis for challenging settled Iowa precedent.

       Because Enochs cannot establish his trial attorney breached an essential

duty in allowing him to accept the State’s plea offer, we affirm his convictions. 2

       AFFIRMED.



2
  We have also considered the claims against trial counsel advanced in the pro se
supplemental brief filed by Enochs and find no merit to them.